OTIS, District Judge
(dissenting).
I regret exceedingly my inability to concur with my learned colleagues in the disposition of this case. I can not concur even in the Findings of Fact. Quite probably I am wrong, quite probably my colleagues are entirely right. I would not set out my views at all except that I do not wish hereafter to be understood as having concurred in ideas with which I cannot agree. I shall sign the decree, of course, since, when determined upon by the majority of the Court, it is the decree of the Court, and since I understand it is the proper practice for a dissenting judge to join in the decree.
1. After the hearing upon plaintiff’s application for a temporary injunction'this court handed down its unanimous per curiam opinion and made Findings of Fact. The evidence received at that hearing substantially was the same as that given on final hearing. Then we unanimously were of the opinion that an injunction should issue. Since the Findings of Fact which we made then best describe (except in one trifling particular which will be indicated hereafter) the true character. of plaintiff’s business and the manner and method of his operation, I repeat them in haec verba here.
“1. The plaintiff transports freight by automobile trucks as a common carrier between freight terminals or depots located in St. Louis, Missouri, Kansas City, Kansas, Wichita, Kansas, Des Moines, Iowa, and Burlington, Iowa. By far the largest part of its business consists of the transportation of goods from points in one state to points in other states. A small percentage of its business (approximately 5%) consists in the transportation of goods from points in Missouri to other points in Missouri, chiefly from Kansas City, Missouri, to St. Louis, Missouri, and from St. Louis, Missouri, to Kansas City, Missouri.
“2. At St. Louis, Missouri (and so also at each of the cities at which plaintiff has a terminal or depot) the plaintiff renders to its patrons a so-called ‘pick-up’ service. This service it renders to all its patrons living within a circle having a radius of twenty-five miles, the center of which is at the plaintiff’s terminal or depot. The plaintiff picks up at the place of business' of a patron the consignment he desires to have transported, carries that consignment to the terminal or depot, unloads it on a dock there situated, thence it is loaded on a line truck and by that line truck transported to some other of the plaintiff’s terminals or depots. It is unloaded from the line truck at the terminal or depot of its destination. At that terminal or depot, as at. each other of plaintiff’s terminals or depots, a ‘delivery service’ is rendered by plaintiff. Plaintiff causes the shipment to be loaded on to a delivery truck and by that truck carried to the place of business of the consignee. This ‘delivery service’, like the ‘pick-up’ service, is rendered to patrons of the plaintiff living within a circle having a twenty-five mile radius, the center of which is the terminal or depot of the plaintiff. Since the St. Louis ‘pick-up’ service area of the plaintiff, the center of which is the St. Louis, Missouri, terminal of the plaintiff, necessarily includes a part of Missouri, and since the Kansas City, Kansas ‘delivery’ area, the center of which is at the plaintiff’s terminal in Kansas City, Kansas, necessarily also includes a part of Missouri, some consignments will be from consignors whose places of business are in Missouri to consignees whose places of business also are in Missouri. All consignments, however, from the St. Louis, Missouri ‘pick-up’ area to the Kansas City, Kansas, ‘delivery’ area-, are transported in due and regular course of plaintiff’s busi*597ness (and necessarily are so transported) from plaintiff’s terminal or depot in St. Louis, Missouri, to plaintiff’s terminal or depot in Kansas City, Kansas. So also as to consignments from the Kansas City, Kansas ‘pick-up’ area to the St. Louis, Missouri ‘delivery’ area.
“3. Conforming with laws enacted by Congress plaintiff has filed with the Interstate Commerce Commission schedules of its rates for the transportation of freight and full information touching the points between which it carries freight, and in connection with each of these points a full statement as to the ‘pick-up’ and ‘delivery’ service there rendered and the areas within which that service is rendered, all of which it is required to do by laws enacted by Congress. The plaintiff carries no freight except in accordance with its freight rates on file with the Interstate Commerce Commission. Plaintiff carries no freight between any points in Missouri save and except that which in the usual and regular course of its business it carries from a terminal in one state to a terminal in another state.”
The evidence received at the final hearing would justify a finding that it was 10% rather than 5% of plaintiff’s business which originated in Missouri and was destined for consignees in Missouri. Such a trifling difference, however, justifies no difference in the conclusions reached. Beyond any possibility of controversy, in my judgment, every part of plaintiff’s business is interstate commerce. While Missouri, in the absence of Congressional occupancy of a particular field may so legislate as to affect interstate commerce (as by regulating the size of trucks, prescribing particular routes to be traversed by them, regulating the speed at which they may travel) Missouri has no power whatever, directly or indirectly, by refusal to grant a permit or by conditioning a permit granted, to prevent and prohibit interstate commerce in a single pound of freight. But that is what the Public Service Commission is endeavoring to do here. We enjoined it temporarily. We should enjoin it permanently.
In none of the formal conclusions of law announced by the majority is it ruled that any part of the carriage of freight by plaintiff is not interstate commerce. The mere fact that freight is put on board a truck in Missouri and is delivered in Missouri certainly does not make the transportation of that freight the less interstate commerce, if a state'line is crossed in its transportation. Missouri Pac. R. Co. v. Stroud, 267 U.S. 404, 45 S.Ct. 243, 69 L.Ed. 683, It is suggested, however, in the opinions of the majority, that occasionally the plaintiff would carry a whole truckload of freight from a consignor in St. Louis, Missouri, to a consignee in Kansas City, Missouri, that that truckload would be carried directly past its Missouri destination over a given route to plaintiff’s Kansas City, Kansas, terminal, that the truck then would be turned around, perhaps with a change of tractor and a change of driver, driven back over the same given route to the consignee’s place of business in Missouri, which it had passed an hour or two before. My colleagues think that that would be mere subterfuge and evasion. If that were all, I should think so too. But I do not think it would not involve interstate commerce. Such a movement would in reality be two movements, not one continuous movement, but two movements, one intra-state, the other interstate. That one of these two movements which is wholly intra-state the state may prohibit. That movement does not become interstate because an entirely independerst and useless interstate movement is superimposed upon it.
But the suppositious case is not this case. I do not think the evidence in this case indicates that there ever was a single such instance in the transportation carried on by plaintiff. The evidence does indicate that occasionally, very rarely, plaintiff will carry an entire truckload of freight consigned in St. Louis, Missouri, to a consignee in Kansas City, Missouri. That truck will travel over plaintiff’s usual and normal route to the terminal in Kansas City, Kansas. At the terminal that truck is turned over by the driver and its load is checked but it is not unloaded and the load put in another truck, which would be a foolish and wasteful thing to do. A new tractor is attached to the same truck and with a different driver the truck is taken with its load to the consignee in Missouri. There is no evidence that that consignee ever would be on the identical road over which the truck previously had passed. In any event, that truckload must be dealt with at the terminal. There the freight must be checked and the driver relieved from further responsibility. I't is not usual for freight to be thrown off *598a train between stations although the consignee lives between them.
As I understand the views of my colleagues, they believe there is a distinction between (a) carrying some freight from a point in Missouri to a point in Missouri as a part of a truckload (which, of course, must be separated at the terminal from other freight in that truckload) and (b) carrying other freight from a point in Missouri to a point in Missouri, which, because it fills a truck, requires no separation at the terminal from other freight and requires no transfer from one truck to another. Carriage of character (a), my colleagues think, is interstate commerce, while carriage of character (b) is intrastate. I cannot agree that the slight and altogether reasonable differences in these two methods of handling freight possibly can affect the character of the commerce involved in either. It is entirely possible that I have interpreted incorrectly the views of my colleagues.
In the separate concurring opinion of Judge STONE special emphasis is placed upon Rule 44 prescribed by the Public Service Commission. Since that rule is not set out in its precise, terms in either of the opinions of my colleagues I set it out. It is as follows:
“No driver or operator operating under an interstate permit shall accept for transportation within this state any person or property known to be destined to a point within the State of Missouri. If such interstate carrier accepts within Missouri a passenger whose destination is beyond the limits of the State of Missouri, such passenger shall not be permitted to terminate his trip within the State of Missouri; and if such interstate carrier accepts within Missouri property destined to a point beyond the limits of the State of Missouri such property shall not be terminated within the State of Missouri.”
It seems to me this rule cannot reasonably be interpreted to apply to plaintiff’s operation. It will not be so interpreted if the whole rule is read together. The second sentence of the rule makes clear what is meant by the first sentence of the rule.
It is provided in the first sentence of the rule that “No driver or operator operating under an interstate permit shall accept for transportation within this state any person or property known to be destined to a point within the State of Missouri.” But it is clear from the second sentence that what is aimed at in the first sentence is a transportation of persons or property which is wholly within the state on a contract to transport beyond the state. That, at least, is a reasonable interpretation and it is the only interpretation consistent with constitutional principles.
Plaintiff’s operation which the Public Service Commission attacks either is interstate commerce or it is not interstate commerce. If it is not interstate commerce of course the state can prevent it for plaintiff has authority to engage only in interstate commerce. The only.purpose of any reference to Rule 44 in this case is on the 'theory that plaintiff’s operation is interstate commerce of such a character as violates Rule 44 and that Rule 44, if construed to apply to that -operation, is a valid rule. I have said that the rule should not be interpreted to apply to plaintiff’s operation. I now say that if so interpreted it has no validity whatever.
Whence did the Public Service Commission derive any authority to adopt Rule 44? Undoubtedly from Section 5267(b) R.S.Mo.1929, as amended, Mo.St.Ann. § 5267(b), p. 6682, where it is set out that— “The Public Service Commission shall have power and authority by general order or otherwise to prescribe rules and regulations governing all motor carriers.” But into that statute must be read the implied provision that no such rule or regulation may violate the federal Constitution. Given a rule or regulation, no such construction should be placed upon it as will make it violative of the federal Constitution.
Judge STONE believes that even although Rule 44 is interpreted to apply to plaintiff’s operation (and the Public Service Commission has so interpreted it), nevertheless it may be valid, that it only “affects” interstate commerce. It is at that point that I find myself unable to concur with my learned colleague. As now interpreted the rule does not “affect” interstate commerce, it prohibits it. Note the very language of the rule: “No driver or operator operating under an interstate permit shall accept for transportation within this state any person or property known to be destined to a point within the State of Missouri.” I may be utterly in error, but certainly it is my view that no state can prohibit, by any method, interstate commerce in any subject of legiti*599mate commerce. No state can do that whether or not Congress has legislated in the field.
Even in the field of regulations which do not prohibit but only affect interstate commerce the power of the state vanishes when once Congress has assumed jurisdiction and has legislated. Exactly that is the situation here. Congress has legislated in the field of transportation in interstate commerce by motor vehicles. Motor Carrier Act 1935. Section 303(a) (10), 49 U.S.C.A., section 203, of that Act defines interstate commerce so as to include commerce “between places in the same State through another State.” My learned colleague believes that the word “through” in the Congressional definition (which was but the restatement of several decisions of the Supreme Court) does not describe “a situation where the carriage is merely over a state line and immediately back again for final delivery.” The definition from Webster’s Dictionary is set out, indicating that the primary meaning of “through” is, “from one end or side to another.” But if that primary meaning is the meaning here, the word certainly was misused.
I think the meaning is that in which the word “through” was used by Mr. Justice Holmes in Western Union Telegraph Co. v. Speight, 254 U.S. 17, 41 S.Ct. 11, 65 L.Ed. 104. In that case a telegraphic message originated in North Carolina and was for transmission to a point in the same state. It was so routed as to pass through a part of Virginia. It was found as a fact that that routing was “for the purpose of fraudulently evading liability under the law of North Carolina.” Mr. Justice Holmes said: “The transmission of a message through two states is interstate commerce as a matter of fact. >3 * * The fact must be tested by the actual transaction.” Again he said: “The court below * * * held that when as here the termini were in the same State .the business was intra-state unless it was necessary to cross the territory of another State in order to reach the final point This * * * is not the law.”
It seems to me that the word “through”, as used by Congress, cannot be limited in its meaning to a more or less extensive carriage through another state (who will determine the minimum carriage which will amount to carriage “through” another state ?) Certainly it should not depend .upon the purpose in the carrier’s mind. As in Western-Union Telegraph Co. v. Speight and in Missouri P. R. Co. v. Stroud, supra, it should depend upon the fact, upon whether a state line is crossed. If the purpose is evasion of state law, of what significance is that ? As the zone of state law is passed the zone of federal law is entered. There is no “no man’s land” between these zones where lawlessness obtains.
My colleague forcibly says that there is danger “that what is in true essence intra-state commerce can be taken away merely through the subterfuge of darting across a state line and back again.” But the evidence in this case does not disclose a mere darting across a state line and back again. It does not record a single instance of that kind. And if it did, it would not be in its “essence” intra-state commerce, if the movement is a single movement. How can any movement be wholly intra (within a) state which crosses a state line?
2. Defendants have asked leave to file a counterclaim. The plaintiff, it is alleged, owes the state fees for the use of the highways which fees it has not paid. It is sought to recover them by this counterclaim. There are two reasons why I think the counterclaim should not be permitted to be filed, although I have little doubt that the fees sought are owing.
Equity Rule 30, 28 U.S.C.A. following section 723, authorizes (1) a “counterclaim arising out of the transaction which is the subject-matter of the suit.” Also it authorizes (2) a “counterclaim against the plaintiff which might be the subject of an independent suit in equity against him.” Two classes of counterclaims are thus provided for. Moore v. Cotton Exchange, 270 U.S. 593, 46 S.Ct. 367, 70 L.Ed. 750, 45 A.L.R. 1370. But obviously the counterclaim sought to be asserted here does not fall in class (2) ; it could not be made the subject of an independent suit in equity. (It might be made the subject of a suit at law.) Does it arise out of the transaction which is the subject matter of the suit?
It is said in the opinion of the majority that it is doubtful if this counterclaim “arose out of the transaction which is the subject matter of the suit.” I should go further in the same direction and say that it is certain the counterclaim does not arise out of the same transaction. What was “the transaction” which is the subject matter of this suit?
*600The Public Service Commission revoked or threatened to revoke the plaintiff’s interstate permit and threatened then to prevent plaintiff operating without an interstate permit. The suit arises out of the withdrawal or threatened withdrawal of the permit and consequences incident to that withdrawal. The right to fees arises out of the use of the state’s highways by plaintiff. Certainly the (a) withdrawal of the right to use the highways and (b) the use of the highways are not the same thing, not the same transaction. They are scarcely comparable .but, if comparable, they are not comparable as resembling one another but as opposites.
It is true that the plaintiff is operating under our temporary injunction. Because he is operating he owes fees. It may be said then that the counterclaim arises because of the injunction and that the injunction arose from the threatened withdrawal of the interstate permit. That, however, is a connection quite remote between counterclaim and “transaction” and not the immediate connection which the rule requires.
My second reason for believing this counter claim should not be entertained is this. If plaintiff owes fees for the use of the highways of the state he owes them to the state or to the state treasurer for the state. Sec. 5272, R.S.Mo.1929, Mo.St.Ann. § 5272, p. 6689. He does not owe them to the Public Service Commission whose members are the defendants in this case. Nor have I found any statute authorizing the Commission to sue for such fees as the agent of the state.
3. In my view a permanent injunction should issue and leave to file the counterclaim should be denied.